8 Ill. App. 2d 237 (1955)
131 N.E.2d 133
Maurice E. Thoele, Appellant,
v.
S.H. Mazel and Helen Mazel, d/b/a Mazel and Company; Superior Paint Stores, Inc., William Thoele, d/b/a Atomic Venetian Blind Service, Defendants, Phillip G. Burgiegi, d/b/a Elm Die Cutting, Appellee.
Gen. No. 46,702.
Illinois Appellate Court  First District, Third Division.
December 14, 1955.
Rehearing denied January 3, 1956.
Released for publication January 26, 1956.
*238 Casimir W. Wachowski, and M.C. Zacharias, for appellant.
Casimir R. Wachowski, M.C. Zacharias, and William M. Daemicke, of counsel.
McNamara, Voigt, Green & Nordstrand, for appellee.
Charles D. Snewind, of counsel.
(Abstract of Decision.)
Opinion by JUDGE FEINBERG.
Affirmed.
Not to be published in full.